
	

111 HR 205 IH: Death Tax Repeal Act
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 205
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Thornberry (for
			 himself, Mr. Hensarling,
			 Mr. Rogers of Alabama,
			 Mr. Mack, Mrs. Bachmann, Mr.
			 Boustany, Mr. McCaul,
			 Mr. Brown of South Carolina,
			 Mrs. McMorris Rodgers,
			 Mr. Wilson of South Carolina,
			 Mr. Westmoreland,
			 Mrs. Blackburn,
			 Mr. Jones,
			 Mr. Young of Alaska,
			 Mr. Sessions,
			 Mr. Simpson,
			 Mr. Paul, and
			 Mr. Kingston) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To repeal the Federal estate and gift
		  taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Death Tax Repeal
			 Act.
		2.Repeal of estate
			 and gift taxes
			(a)In
			 generalSubtitle B of the
			 Internal Revenue Code of 1986 (relating to estate, gift, and
			 generation-skipping taxes) is hereby repealed.
			(b)Effective
			 dateThe repeal made by subsection (a) shall apply to estates of
			 decedents dying, gifts made, and generation-skipping transfers made after the
			 date of the enactment of this Act.
			
